DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
On 17 August 2021, the examiner contacted the Attorney of Record with a restriction requirement between claims 1-4 and 5-20.  Claims 1-4 require pressurization, which was thought to be spot welding, classified in CPC: B23K26/22, and claims 5-20 require laser welding, classified in CPC: B23K26/24.  On 18 August 2021, the Applicant elected claims 1-4 with traverse.  Upon subsequent review of the application, the examiner could find no disclosure of spot welding in the Specification.  As a result, the application does not disclose two distinct inventions as initially understood based on the claim language.  Accordingly, the traverse was found persuasive and the requirement for restriction is withdrawn.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In claim 1, the limitations “pressurizing a part of a first junction part and a second junction part” and “coupling the first part, the second part, and a third part to each other by pressurizing” are not shown in any of the drawings.
In claims 1, 5, and 11, the limitation “to intersect across a point spaced apart with a certain distance from a start point and an end point of the preceding weld” is not shown in any of the drawings.
In claims 2, 6, and 17, the limitation “wherein the preceding weld is performed by starting at the second junction part extended toward outside of an edge of the first junction part” is not shown in any of the drawings.
In claims 3, 7, and 18, the limitations “a humped part of weld bead is formed at the start point” is not shown in any of the drawings.
In claim 13, the “first edge part,” “second edge part,” and “third edge part” are not shown in any of the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following features as described in the specification:
The drawings do not show: “FIG. 8 is a cross-sectional view taken along line B-B of the component shown in FIG. 7” (paragraph 0028) and “FIG. 9 is a cross-sectional view taken along line C-C of the component shown in FIG. 7” (paragraph 0029).  Specifically, there appears to be 
The drawings do not show: “the reinforcing flange 360 represents a part bent upward as shown in the left end part of the second part in FIGS. 2, 8, and 9” (paragraph 0039).  Figures 8 and 9 do not show the numeral 360, and figure 2 shows a numeral 360, but the numeral is on the right end of the second part.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “WC” in fig. 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

Additionally, the abstract simply recites claim 1.  It is not a concise statement of the technical disclosure of the application and does not include that which is new in the art to which the application pertains.
The disclosure is objected to because of the following informalities: the specification discloses “laser brazing welding.”  Although the Applicant also discloses that “laser welding may be corresponded to laser brazing welding” (0035), brazing is typically known in the art as a practice that is separate and distinct from welding, where welding melts materials to be connected together, as opposed to brazing, which melts a filler material such as wire to connect two materials together.  For the purpose of clarifying of what is being disclosed, request confirmation that the Applicant has defined “brazing” to have the same meaning as “welding” in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art pressurizing a part of a first junction part and a second junction part; and after performing the preceding weld, coupling the first part, the second part, and a third part to each other by pressurizing and performing a following weld while overlapping a part.”  Although the specification discloses “pressurizing” (paragraphs 0018 and 0045), the specification does not disclose how the parts are pressurized nor is there any disclosure of any equipment that might suggest how a part is pressurized.  As a result, the specification is not written in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation ““performing a preceding weld in a state of overlapping and pressurizing a part of a first junction part and a second junction part; and after performing the preceding weld, coupling the first part, the second part, and a third part to each other by pressurizing and performing a following weld while overlapping a part.”  However, it is unclear as to what is intended by pressuring a part.  Further, applicant’s specification has not provided a quantifiable means for 
Claims 1, 5, and 11 require multiple parts, where the relationships between the parts are unclear.  For example, is “an opposite part of a first junction part” (claim 7, line 1) the opposite side of “a part of the first junction part” (claim 1, line 3)?  Furthermore, how does a “cross junction part” (claim 1, line 8) relate to the claimed “first part,” “second part,” and “third part?”  Recommend that the following limitation be considered in order to provide clarity to the structure used in the claims: “wherein a component is comprised of a first part, a second, and a third part; wherein a first part comprises a first junction part, wherein a first junction part comprises a part and a remaining part; wherein a second part comprises a second junction part; wherein a second junction part comprises a cross junction part; wherein a third part comprises a third junction part; wherein a third junction part comprises a part and a remaining part.”
Claims 1, 5, and 11 recite the limitation "a part" (claim 1, line 3; claim 5, line 6; and claim 11, line 4) followed by another “a part” (claim 1, line 6; claim 5, line 5; and claim 11, line 7).  It is unclear if the second claimed “part” is the same as the first claimed “part” or an altogether new part.  For the purpose of the examination, the second claimed “part” will be interpreted as being different from the first claimed “part.”
Claims 2, 6, and 17 recite “wherein the preceding weld is performed by starting at the second junction part extended toward outside of an edge of the first junction part, following along the edge of the first junction part, and finishing at the second junction part extended toward the outside of the edge of the first junction part.”  It is unclear how the weld starts on a specific part that extends toward the outside of an edge of another part, but then finishes at this same part, extended in the same direction.  The Specification repeats the language used in the claims (paragraphs 0013, 0019, and 0046).  Because the “edge of the first junction part” is never shown (see drawing objection above), it is unclear how the 
Claim 11 recites the limitation "the first part and the second part are welded to the third part by a following weld for each of the overlapped parts" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “the first part and the second part are welded to the third part by a following weld for the first part, the second part, and the third part
Claim 20 recites “the preceding weld and the following weld intersect each other at an acute angle at a point where the first part, the second part, and the third part intersect each other.”  However, claim 20 depends on claim 11, and claim 11 recites “wherein the following weld intersects across a point spaced apart with a certain distance from a start point and an end point of the preceding weld.”  It is unclear if “a point” in claim 20 is the same point or an altogether new point, in relation to the “point” from claim 11.  For the purpose of the examination, the “point” in claim 20 and the “point” in claim 11 will be interpreted as being different points.
Claims 3-4, 7-10, 12-16, and 18-19 are rejected based on their dependency to claims 1, 5, and 11, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 5-6, 8-9, 11-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroto et al. (JP-5206284-B2, relying on foreign version for drawings and provided English translation for written disclosure).
Regarding claim 1, Hiroto teaches a method of producing a component (“welding method in which a plurality of metal parts are welded,” para 0001), the method comprising: coupling a first part (floor panel FP, first member, fig. 3) and a second part (dash panel DP, second member, fig. 3) to each other by performing a preceding weld (welding line W1, fig. 3) in a state of overlapping and pressurizing (“the welding device WM includes a clamp member CP for holding a plurality of metal members stacked one on another,” para 0032) a part of a first junction part and a second junction part (see examiner-construed parts, annotated fig. 3 below); and after performing the preceding weld, coupling the first part, the second part, and a third part (front side frame SF, third member, fig. 3) to each other by pressurizing (clamp members CP, fig. 6) and performing a following weld (weld line W2, fig. 3) while overlapping a part of a third junction part with an opposite part of the first junction part and overlapping a remaining part of the third junction part with a cross junction part (see examiner-construed parts, annotated fig. 3 below), and allowing the following weld to intersect across a point spaced apart with a certain distance from a start point and an end point of the preceding weld (point W2a is spaced apart from the start point and end point of W1 and W2a intersects with W2, fig. 3; see examiner-construed parts, annotated fig. 3 below).
Hiroto, figs. 3 (annotated) and 6

    PNG
    media_image1.png
    639
    839
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    599
    878
    media_image2.png
    Greyscale


Regarding claim 2, Hiroto teaches wherein the preceding weld (W1, fig. 3) is performed by starting at the second junction part extended toward outside of an edge of the first junction part (see examiner-construed parts, annotated fig. 3 below), following along the edge of the first junction part (similar to how the Applicant shows in fig. 7 the weld line W1 at a distance from the edge of the first part 100, so Hiroto teaches the weld W1 at a distance along the edge of FP), and finishing at the second junction part (see examiner-construed parts, annotated fig. 3 below).
Hiroto, fig. 3, annotated

    PNG
    media_image3.png
    639
    839
    media_image3.png
    Greyscale

Regarding claim 4, Hiroto teaches further comprising forming a reinforcing flange bent upward to reinforce edge rigidity at an end part of an edge part of the second part (see examiner-construed flange below in annotated fig. 3), before coupling the first part and the second part to each other (as shown in fig. 3, bend in the member DP would take place before the weld W1).
Hiroto, fig. 3, annotated

    PNG
    media_image4.png
    655
    684
    media_image4.png
    Greyscale

	Regarding claim 5, Hiroto teaches a method of producing a component (“welding method in which a plurality of metal parts are welded,” para 0001), the method comprising: overlapping a first junction part of a first part (floor panel FP, first member, fig. 3) and a second junction part (see examiner-construed parts, annotated fig. 3 above) of a second part (dash panel DP, second member, fig. 3); performing a preceding weld (welding line W1, fig. 3) to couple the first part and the second part to each other; overlapping a part of a third junction part of a third part with a part of the first junction part and overlapping a remaining part of the third junction part with a cross junction part of the second part (see examiner-construed parts, annotated fig. 3 above); and after performing the preceding weld, performing a following weld (weld line W2, fig. 3) to couple the first part, the second part, and the third part to each other (as shown in fig. 3), the following weld intersecting across a point spaced apart a certain distance from a start point and an end point of the preceding weld (point W2a is spaced apart from the start point and end point of W1 and W2a intersects with W2, fig. 3; see examiner-construed parts, annotated fig. 3 above).
	Regarding claim 6, Hiroto teaches wherein the preceding weld (W1, fig. 3) starts at the second junction part extended toward outside of an edge of the first junction part (see examiner-construed parts, annotated fig. 3 above), follows along the edge of the first junction part (similar to how the Applicant shows in fig. 7 the weld line W1 at a distance from the edge of the first part 100, so Hiroto teaches the weld W1 at a distance along the edge of FP), and finishes at the second junction part (see examiner-construed parts, annotated fig. 3 above).
	Regarding claim 8, Hiroto teaches further comprising forming a reinforcing flange bent upward to reinforce edge rigidity at an end part of an edge part of the second part (see examiner-construed flange above in annotated fig. 3), before coupling the first part and the second part to each other (as shown in fig. 3, bend in the member DP would take place before the weld W1).
	Regarding claim 9, Hiroto teaches wherein the preceding weld comprises laser welding and the following weld comprises laser welding (“continuously irradiated with a high energy beam to form a plurality of welding lines,” para 0006).
	Regarding claim 11, Hiroto teaches a component produced by welding (“a welded structure and a welding method in which a plurality of metal parts are welded,” para 0001), the component floor panel FP, first member, fig. 3) in which a first junction part is configured (see annotated fig. 3 above); a second part (dash panel DP, second member, fig. 3) in which a second junction part and a cross junction part intersecting the second junction part are configured (see annotated fig. 3 above), the second part coupled to the first part such that a part of the first junction part and the second junction part are overlapped (see annotated fig. 3 above), and the second junction part and the first junction part are welded at a preceding weld (welding line W1, fig. 3); and a third part (front side frame SF, third member, fig. 3) in which a third junction part is configured (see annotated fig. 3 above), a part of the third junction part overlapped with an opposite part of the first junction part (see annotated fig. 3 above), a remaining part of the third junction part overlapped with the cross junction part (see annotated fig. 3 above), and the first part and the second part are welded to the third part by a following weld (weld line W2, fig. 3) for the first part, the second part, and the third part (as shown fig. 3), wherein the following weld intersects across a point spaced apart with a certain distance from a start point and an end point of the preceding weld (point W2a is spaced apart from the start point and end point of W1 and W2a intersects with W2, fig. 3; see examiner-construed parts, annotated fig. 3 above).	
	Regarding claim 12, Hiroto teaches wherein the preceding weld and the following weld are laser welds (“continuously irradiated with a high energy beam to form a plurality of welding lines,” para 0006).
	Regarding claim 13, Hiroto teaches wherein the first junction part, the second junction part and the cross junction part, and the third junction part are respectively configured on a first edge part, a second edge part, and a third edge part respectively formed along edges of the first part, the second part, and the third part (see annotated fig. 3 below, the claimed “edge parts” of each of the parts are construed as the horizontal, upward-facing faces of each of the parts).
Hiroto, fig. 3, annotated

    PNG
    media_image5.png
    639
    913
    media_image5.png
    Greyscale

	Regarding claim 15, Hiroto teaches wherein the second junction part and the cross junction part are configured by dividing a section along an edge of the second part, whereby the second junction part and the cross junction part intersect each other at a point where the second junction part and the cross junction part meet each other (see annotated fig. 3 above; construed as the area where the endpoints W1a, W2a, and W3a lie and where the examiner-construed “cross-junction part” and the examiner-construed “second junction part” on DP meet).
	Regarding claim 16, Hiroto teaches further comprising a reinforcing flange bent upward provided at an end part of an edge part of the second part and configured to reinforce edge rigidity (see examiner-construed flange below in annotated fig. 3, which shows a bent portion of DP at the location where weld W2 starts).
	Regarding claim 17, Hiroto teaches wherein the second junction part extends further toward outside from a position overlapped with the part of the first junction part (see annotated fig. 3 above for the examiner-construed parts), and the preceding weld (W1, fig. 3) starts at the second junction part extended toward outside of an edge of the first junction part (see annotated fig. 3 above), follows along similar to how the Applicant shows in fig. 7 the weld line W1 at a distance from the edge of the first part 100, so Hiroto teaches the weld W1 at a distance along the edge of FP), and finishes at the second junction part (see annotated fig. 3 above for the examiner-construed parts).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroto et al. (JP-5206284-B2, relying on foreign version for drawings and provided English translation for written disclosure) as applied to claims 1-2, 4, 5-6, 8-9, 11-13, and 15-17 above in view of Dance et al. (US-20060163222-A1).
Regarding claim 3, Hiroto teaches the invention as described above as well as wherein a humped part of weld bead is formed at the end point of the preceding weld (W1, fig. 3; Hiroto teaches that it is known in the art to form nuggets, which are construed as “humped,” at the end of a weld- “nuggets located at the end of the nugget row,” para 0004).  Hiroto does not explicitly disclose wherein a humped part of weld bead is formed at the start point.
However, in the same field of endeavor of laser welding, Dance teaches wherein a humped part of weld bead is formed at the start point (projection 2, fig. 2).  The advantage of forming a projection at a start point of weld, as taught by Dance, in the welded structure of metal parts, as taught by Hiroto, is that the projections may act as hooks when the surface is involved in joining, thereby increasing the joining effect when agglomerating structures to a smoothed surface (Dance, para 0030).
Dance, fig. 2

    PNG
    media_image6.png
    146
    377
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hiroto to include, forming a projection at the start point of a weld line, in view of the teachings of Dance, by solidifying a molten projection at the start point, so that the projections may act as hooks when the surface is involved in joining, thereby increasing the joining effect when agglomerating structures to a smoothed surface (Dance, para 0030).
Regarding claim 7, Hiroto teaches the invention as described above as well as wherein a humped part of weld bead is formed at the end point of the preceding weld (W1, fig. 3; Hiroto teaches that it is known in the art to form nuggets, which are construed as “humped,” at the end of a weld- “nuggets located at the end of the nugget row,” para 0004).  Hiroto does not explicitly disclose wherein a humped part of weld bead is formed at the start point.
However, in the same field of endeavor of laser welding, Dance teaches wherein a humped part of weld bead is formed at the start point (projection 2, fig. 2).  The advantage of forming a projection at a start point of weld, as taught by Dance, in the welded structure of metal parts, as taught by Hiroto, is that the projections may act as hooks when the surface is involved in joining, thereby increasing the joining effect when agglomerating structures to a smoothed surface (Dance, para 0030).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hiroto to include, forming a projection at the start point of a weld line, in view of the teachings of Dance, by completing solidifying a molten weld at the start point 2, so that the projections may act as hooks when the surface is involved in joining, thereby increasing the joining effect when agglomerating structures to a smoothed surface (Dance, para 0030).
Regarding claim 18, Hiroto teaches the invention as described above as well as wherein a humped part of weld bead is formed at the end point of the preceding weld (W1, fig. 3; Hiroto teaches that it is known in the art to form nuggets, which are construed as “humped,” at the end of a weld- “nuggets located at the end of the nugget row,” para 0004).  Hiroto does not explicitly disclose wherein a humped part of weld bead is formed at the start point.
However, in the same field of endeavor of laser welding, Dance teaches wherein a humped part of weld bead is formed at the start point (projection 2, fig. 2).  The advantage of forming a projection at a start point of weld, as taught by Dance, in the welded structure of metal parts, as taught by Hiroto, is that the projections may act as hooks when the surface is involved in joining, thereby increasing the joining effect when agglomerating structures to a smoothed surface (Dance, para 0030).
Dance, para 0030).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroto et al. (JP-5206284-B2, relying on foreign version for drawings and provided English translation for written disclosure) as applied to claims 1-2, 4, 5-6, 8-9, 11-13, and 15-17 above in view of Kim (US-6241307-B1).
Regarding claim 10, Hiroto teaches the invention as described above but does not explicitly disclose wherein the first part is an upper panel of an outer panel assembly of a tailgate of a vehicle, the third part is a lower panel of the outer panel assembly of the tailgate, and the second part is an extension panel disposed between the upper panel and the lower panel of the outer panel assembly of the tailgate.
However, in the same field of laser welding, Kim teaches wherein the first part is an upper panel (upper member 12d, fig. 4) of an outer panel assembly of a tailgate of a vehicle (“tailgate structure for automotive vehicle,” abstract), the third part is a lower panel of the outer panel assembly of the tailgate (lower member 12e, fig. 4), and the second part is an extension panel disposed between the upper panel and the lower panel of the outer panel assembly of the tailgate (lateral member 12c, fig. 4).  The advantage of laser welding the members of a tailgate, as taught by Kim, in the welding method, as taught by Hiroto, is that a concentration of stress when welding the tailgate may bring forth a weakness around the junction part, thereby deteriorating the durability of the tailgate, which can be prevented by using laser welding to ensure uniform joining across the entire joined area and such that no stress is concentrated on any of the respective joined areas (Kim, column 2, lines 1-7).

Kim, fig. 4

    PNG
    media_image7.png
    443
    479
    media_image7.png
    Greyscale



Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hiroto to include, laser welding the members of a tailgate, in view of the teachings of Kim, because a concentration of stress when welding the tailgate may bring forth a weakness around the junction part, thereby deteriorating the durability of the tailgate, which can be prevented by using laser welding to ensure uniform joining across the entire joined area such that no stress is concentrated on any of the respective joined areas (Kim, column 2, lines 1-7).
Regarding claim 19, Hiroto teaches the invention as described above but does not explicitly disclose wherein the first part is an upper panel of an outer panel assembly of a tailgate of a vehicle, the third part is a lower panel of the outer panel assembly of the tailgate, and the second part is an extension panel disposed between the upper panel and the lower panel of the outer panel assembly of the tailgate.
However, in the same field of laser welding, Kim teaches wherein the first part is an upper panel (upper member 12d, fig. 4) of an outer panel assembly of a tailgate of a vehicle (“tailgate structure for automotive vehicle,” abstract), the third part is a lower panel of the outer panel assembly of the tailgate (lower member 12e, fig. 4), and the second part is an extension panel disposed between the upper panel and the lower panel of the outer panel assembly of the tailgate (lateral member 12c, fig. 4).  The advantage of laser welding the members of a tailgate, as taught by Kim, in the welding method, as taught by Hiroto, is that a concentration of stress when welding the tailgate may bring forth a weakness around the junction part, thereby deteriorating the durability of the tailgate, which can be prevented by using laser welding to ensure uniform joining across the entire joined area and such that no stress is concentrated on any of the respective joined areas (Kim, column 2, lines 1-7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hiroto to include, laser welding the members of a tailgate, in view of the teachings of Kim, because a concentration of stress when welding the tailgate may bring forth a weakness around the junction part, thereby deteriorating the durability of the tailgate, which can be prevented by using laser welding to ensure uniform joining across the entire joined area such that no stress is concentrated on any of the respective joined areas (Kim, column 2, lines 1-7).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroto et al. (JP-5206284-B2, relying on foreign version for drawings and provided English translation for written disclosure) as applied to claims 1-2, 4, 5-6, 8-9, 11-13, and 15-17 above in view of Lee et al. (US-9138827-B2).
Hiroto teaches the invention as described above as well as wherein the first part (floor panel FP, first member, fig. 3), the second part (dash panel DP, second member, fig. 3), and the third part (front side frame SF, third member, fig. 3).  Hiroto does not explicitly disclose that the parts are made of same or different metals.
However, in the same field of laser welding, Lee teaches that the parts are made of same (“plated steel plates,” column 5, lines 12-13) or different metals.  The advantage of laser welding steel Lee, column 5, lines 11-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hiroto to include, steel plates, in view of the teachings of Lee, because steel plates can be used to ensure a welding strength for a welded portion (Lee, column 5, lines 11-15).
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroto et al. (JP-5206284-B2, relying on foreign version for drawings and provided English translation for written disclosure) as applied to claims 1-2, 4, 5-6, 8-13, and 15-17, and 19 above in view of Kim (US-6241307-B1) and further in view of Lee et al. (US-9138827-B2).
Hiroto teaches the invention described above as well as wherein in the first part (FP, fig. 2a) and the third part (SF and FF, fig. 2a; FF is part of the third member or SF, para 0028 and shown in fig. 3), both side ends thereof are welded to each other (as shown on the right side of fig. 2a), a space is provided at a central part between the first part and the third part (as annotated in fig. 2a), the second part is disposed in the central part (as shown in fig. 2a, DP is disposed in the central area or the space between SF and FP), where the first part, the second part, and the third part intersect each other (welding area for welds W1, W2, and W3, fig. 2).  Hiroto does not explicitly disclose the preceding weld and the following weld intersect each other at an acute angle at a point.
Hiroto, fig. 2, annotated

    PNG
    media_image8.png
    188
    710
    media_image8.png
    Greyscale

construed as main welding pattern P1, fig. 5) and the following weld (construed as fine welding pattern P2, fig. 5) intersect each other at an acute angle at a point (as show in fig. 5, P2 crosses P1 at an angle less than 90 degrees).  The advantage of using a second fine welding pattern, as taught by Lee, in the welding method, as taught by Hiroto, is that by using a zig-zag pattern in a reverse pattern at the end of a weld line, the generation of pin holes in a weld are suppressed, causing a stronger weld, and the appearance of the welding pattern is enhanced (Lee, column 2, lines 12-20).
Lee, fig. 5

    PNG
    media_image9.png
    423
    361
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hiroto to include, a zig-zag pattern in a reverse pattern at the end of a weld line, in view of the teachings of Lee, because by using a zig-zag pattern, the generation of pin holes in a weld are suppressed, causing a stronger weld, and the appearance of the welding pattern is also enhanced (Lee, column 2, lines 12-20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        9/27/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761